Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 1 of 8. PageID #: 230



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
UNITED STATES,                                                   :
                                                                 :   Case No. 5:20-cr-00215
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 25]
MICHAEL W. HUMPHRIES,                                            :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On March 19, 2020, the United States charged Michael W. Humphries with being a

felon in possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1). 1 Defendant

Humphries now moves to suppress evidence that the Government seized during the

execution of the search warrant that led to his indictment. 2

          In support of his suppression motion, Humphries says the affidavit supporting a

search gave strong evidence that Humphries was involved with drug trafficking at one

location but gave insufficient evidence to support a search of the different location where

Humphries often slept. 3 The Government opposes. 4

          For the following reasons, the Court DENIES Defendant’s motion to suppress.

          I.         Background

          In 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

investigated Defendant Michael Humphries and seven other suspects for the violation of

firearm and controlled substance laws. 5 In support of this investigation, on June 19, 2019,

          1
              Doc. 10.
          2
              Doc. 25.
          3
              Id.
          4
            Doc. 26.
          5
            Doc. 25-1 at 4-5.
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 2 of 8. PageID #: 231
Case No. 5:20-cr-00215
Gwin, J.

ATF Special Agent Clay McCausland filed an affidavit seeking a search warrant for two

Akron, Ohio residences: 391 Fuller Street and 1675 Rockford Street. 6

       The affidavit stated that Defendant Humphries and associates engaged in substantial

illegal drug and gun activity at 391 Fuller Street. For example, the affidavit alleged: (1) two

confidential informants repeatedly purchased controlled substances at the Fuller address,

where they saw guns and large drug quantities; 7 (2) law enforcement surveilling the Fuller

Street residence observed Humphries with a gun 8 and a suspected controlled substance; 9

(3) law enforcement surveilling the Fuller Street residence observed individuals in cars

making short-term stops; 10 and (4) law enforcement obtained recorded jail phone

conversations in which individuals associated with the Fuller address, including

Humphries, discussed drug trafficking and paying for the Fuller house’s rent and utilities. 11

       Though McCausland’s affidavit alleged substantial criminal activity at the Fuller

address, the affidavit alleged no criminal activity at 1675 Rockford Street. Instead, the

affidavit alleged only that Humphries regularly stayed the night at the Rockford address.

For example, the affidavit stated that cell phone data shows that Humphries’s phone was

near the Rockford address during the nights of May 17 – 20, 2019. 12

       On the basis of ATF Special Agent McCausland’s affidavit, a federal magistrate judge

issued a search warrant for both the Fuller and Rockford addresses. 13 Law enforcement




       6
         Id. at 5. McCausland also sought a warrant for a black 1998 Chevrolet van. Id.
       7
         Id. at 8-9, 11-13.
       8
         Id. at 13.
       9
         Id. at 25.
       10
          Id. at 13-14.
       11
          Id. at 16-20.
       12
          Id. at 25.
       13
          Id. at 1.
                                                   -2-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 3 of 8. PageID #: 232
Case No. 5:20-cr-00215
Gwin, J.

conducted a search of the Rockford Street address the following morning. 14 In searching

the Rockford Street residence, law enforcement found four shotgun shells in a bedroom. 15

        On March 19, 2020, due to the shotgun shells and Humphries’s prior convictions,

the United States charged Humphries for being a felon in possession of ammunition, under

18 U.S.C. §§ 922(g)(1). 16

        II.        Discussion

        Defendant Humphries now moves to suppress the shotgun shells and any

statements he subsequently made to law enforcement. 17 Humphries concedes that the

search warrant affidavit contained sufficient facts to show probable cause for the Fuller

address search. 18 However, Humphries argues that the affidavit lacked facts sufficient to

support a probable cause finding to search 1675 Rockford. 19 He further argues that the

officers’ reliance on the search warrant was not objectively reasonable and therefore the

Leon “good faith exception does not apply.” 20 The Court will address each argument in

turn.

               A. The Warrant to Search the Rockford House Was Not Supported by Probable
                  Cause.

        The Fourth Amendment requires a search warrant to describe particularly the place

to be searched and the persons or things to be seized. 21 The affidavit supporting the search




        14
             Id. at 55-56.
        15
             Id.
        16
           Doc. 10.
        17
           Doc. 25.
        18
           Id. at 5.
        19
           Id. at 5.
        20
           Id. at 7 (citing United States v. Leon, 468 U.S. 897 (1984)).
        21

                                                       -3-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 4 of 8. PageID #: 233
Case No. 5:20-cr-00215
Gwin, J.

warrant must demonstrate a nexus between the evidence sought and the place to be

searched. 22

        In his motion to suppress, Defendant Humphries argues that Special Agent

McCausland’s affidavit gives no specific evidence of illegal activity at the Rockford

address. 23 Defendant argues that his “suspected drug trafficking out of [the Fuller address]

does not automatically support probable cause that evidence of unlawful activity will be

found in [the Rockford address].” 24

        In opposition, the Government argues that the Court can infer evidence of criminal

activity at the Rockford address because Defendant was staying the night at Rockford

during the same time police observed his criminal activities at the Fuller address. 25

        Under United States v. Brown, the Government’s suggested inference is insufficient

for probable cause. 26 In Brown, the Sixth Circuit found that police lacked probable cause

to search Brown's residence despite the Government’s argument that Brown was “a known

drug dealer.” 27 The Sixth Circuit said the nexus requirement had not been met where “the

affidavit contained no evidence that [the defendant] distributed narcotics from his home,

that he used it to store narcotics, or that any suspicious activity had taken place

there.” 28 The court invalidated the search, explaining that “if the affidavit fails to include


        22
            United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004).
        23
            Doc. 25 at 5.
         24
            Id. at 6.
         25
            Doc. 26 at 6-7 (“Based upon Defendant’s significant involvement in the illegal activity occurring at
391 Fuller Street and his frequent travel between the two locations, it was reasonable for investigators to believe
that evidence of the activity at 391 Fuller Street may be found at 1675 Rockford Street.”). For example, on the
morning of June 7, 2019, law enforcement observed Humphries’s car at the Rockford address. Doc. 25-1 at
27. Later that evening, law enforcement observed Humphries possessing a pistol magazine at the Fuller
address. Id. at 28.
         26
            828 F.3d 375 (6th Cir. 2016)
         27
            Id. at 378.
         28
            Id. at 382.
                                                        -4-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 5 of 8. PageID #: 234
Case No. 5:20-cr-00215
Gwin, J.

facts that directly connect the residence with the suspected drug dealing activity, . . . [then]

it cannot be inferred that drugs will be found in the defendant's home — even if the

defendant is a known drug dealer.” 29

       In the instant case, McCausland’s affidavit did not include facts that directly connect

the Rockford address with any suspected drug dealing activity. And while the McCausland

affidavit described Humphries firearm use at the Fuller Street location, it did not describe

any Humphries firearm possession at the Rockford address.

       Under Brown, Defendant’s suspected criminal activity at the Fuller address cannot

provide sufficient probable cause to support a warrant for the Rockford address. Thus, the

warrant was issued without probable cause.

            B. Though the Warrant Lacked Probable Cause, the Executing Officers Relied
               on the Warrant in Good Faith.

       The usual remedy for an unconstitutional search and seizure is exclusion of the

evidence at the defendant's trial. 30 But the Supreme Court has determined that the

exclusionary rule's deterrent effect should focus on the police, not on magistrates who may

make mistakes in assessing probable cause. 31 Therefore, because the Rockford address was

searched under the authority of a search warrant issued by a judicial officer, the Court must

determine if the law enforcement officers’ good-faith reliance on the warrant should be

excepted from the exclusionary rule. 32

       To determine whether a good-faith exception to the exclusionary rule applies, the

Court must decide “whether a reasonably well trained officer would have known that the


       29
          Id.
       30
          Illinois v. Krull, 480 U.S. 340, 347 (1987).
       31
          Leon, 468 U.S. at 916.
       32
          United States v. White, 874 F.3d 490, 496 (6th Cir. 2017).
                                                    -5-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 6 of 8. PageID #: 235
Case No. 5:20-cr-00215
Gwin, J.

search was illegal despite the magistrate’s authorization.” 33 The Supreme Court has

outlined four circumstances in which no reasonable officer would have relied on a judge-

issued warrant. 34 This case involves the third scenario: when an officer “rel[ies] on a

warrant based on an affidavit so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.” 35

        For an officer’s reliance on a warrant to have been reasonable, the warrant

application must have provided “a minimally sufficient nexus between the illegal activity

and the place to be searched.” 36

        In assessing reasonableness in the instant case, United States v. McCoy provides

considerable guidance. 37 McCoy involved facts similar to the instant case. There, pursuant

to a judge-issued warrant, police officers searched the defendants’ home and found drugs,

drug-distribution paraphernalia, and a large amount of cash. 38 The district court suppressed

the evidence, holding that because the warrant application failed to connect defendants’

home with drug-trafficking activity, no reasonable officer could have relied on the

warrant. 39




        33
             Leon, 468 U.S. at 922 n.23.
        34
             See id. at 914–15.
        35
             To the extent Defendant argues that, under the fourth Leon exception, the warrant was facially
deficient due to paragraph 12, Doc. 25 at 7–8, the Court rejects this argument. In paragraph 12, the affidavit
mixes up the Fuller address with the Rockford address. See Doc. 25-1 at 6. However, the context and
totality of the affidavit demonstrates that the difference is a typographical error, as the affidavit is clearly
offered in support for the warrant to search 1675 Rockford Street. Attachments A and B, which are
incorporated into the affidavit, correctly set forth the place to be searched and the items to be seized.
          36
             Brown, 828 F.3d at 385 (quoting Carpenter, 360 F.3d at 596).
          37
             905 F.3d 409, 416 (6th Cir. 2018) (quoting Brown, 828 F.3d at385) (emphasis added); see
also United States v. Frazier, 423 F.3d 526, 536 (6th Cir. 2005) (explaining that good-faith reliance on an
affidavit requires a “less demanding showing than the ‘substantial basis’ threshold required to prove the
existence of probable cause” (quoting Carpenter, 360 F.3d at 595)).
          38
             McCoy, 905 F.3d at 413.
          39
             Id.
                                                       -6-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 7 of 8. PageID #: 236
Case No. 5:20-cr-00215
Gwin, J.

       The Sixth Circuit reversed. 40 The Sixth Circuit applied the Leon good-faith

exception and held that the affidavit was not so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable. 41 The court explained that “a

link between the drug dealer's activities and his home that would be insufficient to

establish probable cause may suffice to establish good-faith reliance on the warrant.” 42

       The “link” that supported the good-faith exception in McCoy was the defendant's

“continual-and-ongoing-operations” of a drug distribution business. 43 “Under this

continual-and-ongoing-operations theory, [the Sixth Circuit has] at times found a nexus

between a defendant’s residence and illegal drug activity with no facts indicating that the

defendant was dealing drugs from his residence.” 44

       In the instant case, the search warrant affidavit tends to show that Defendant

Humphries was involved in a continuous-and-ongoing drug trafficking business while he

was staying at the Rockford address. Evidence of this business justified the probable cause

finding for the search of the Fuller house, which Humphries does not challenge. And

following McCoy, evidence of Defendant’s continual-and-ongoing drug trafficking

operations is enough to find that the officers reasonably believed there was probable cause

to search the Rockford address.

       In sum, the Court concludes that the law enforcement officers in this case acted

reasonably in relying on the faulty warrant. The good-faith exception to the exclusionary

rule saves the evidence recovered in the search of the Rockford address. Likewise, any


       40
          Id. at 421.
       41
          Id.
       42
          Id. at 17 (citing Frazier, 423 F.3d at 537).
       43
          Id.
       44
          Id. at 418.
                                                         -7-
Case: 5:20-cr-00215-JG Doc #: 28 Filed: 07/23/20 8 of 8. PageID #: 237
Case No. 5:20-cr-00215
Gwin, J.

statements Humphries made while under arrest, and after he was given Miranda warnings,

will not be suppressed.

                                        ORDER

       For the foregoing reasons, Defendant’s motion to suppress is DENIED.



IT IS SO ORDERED.

Dated: July 23, 2020                   s/          James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -8-
